NUMBER 13-99-483-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI
_______________________________________________________________________


CLYDE LEWIS AND ROGELIO VILLARREAL,	Appellants,


v.

CAMERON COUNTY, TEXAS,	Appellee.


_______________________________________________________________________


On appeal from the 197th District Court
of Cameron County, Texas.
_______________________________________________________________________


O P I N I O N

Before Chief Justice Seerden and Justices Dorsey and Yañez
Opinion by Chief Justice Seerden



	Clyde Lewis and Rogelio Villarreal, appellants, challenge a summary
judgment declaring that Cameron County has the authority to conduct
electrical inspections in unincorporated parts of the county. 

Factual Background and Procedural History
	Appellants are licensed electricians who install electrical wiring in
residences and  other non-commerical buildings in unincorporated areas of
Cameron County, Texas.  The County inspects appellants' work.  The County
has also, at times, regulated that work by requiring re-wiring of certain
projects or halting the construction of projects in which the wiring did not
conform to the County's specifications.  The County has also required
appellants to pay fees to its inspectors.  

	Appellants filed a petition for declaratory judgment seeking a declaration
that the County has no authority to inspect or regulate the installation of
electrical wiring in residences and non-commercial buildings in the
unincorporated areas of the county.  The County filed a motion for summary
judgment which prayed that the court enter an order declaring that the county
has authority to regulate and conduct electrical wiring inspections in
developments in unincorporated areas of the county.  The trial court granted
the County's motion by an order which states in pertinent part:

	It is therefore ORDERED that Defendant's Motion for Summary
Judgment is GRANTED, declaring that Cameron County has the
authority to conduct electrical inspections.


The parties agree there is no factual dispute in this case, so our review of the
court's judgment is limited to a de novo review of the legal questions
presented.  Guynes v. Galveston County, 861 S.W.2d 861, 862 (Tex. 1993). 
Arguments and Authority
	A county government has no power, except that specifically conferred
by either the constitution or statute.  See Tex. Const. art. 5, § 18;
Commissioners' Court of Madison County v. Wallace, 15 S.W.2d 535, 537
(Tex. 1929).  The County moved for summary judgment claiming that it was
authorized to inspect and regulate the installation of electrical wiring in
developments in unincorporated areas of the county pursuant to section
232.030 of the Texas Local Government Code.  See Tex. Loc. Gov't Code Ann.
§232.030(c)(5) (Vernon Supp. 2000).  Section 232.030 applies to Cameron
County because part of the county is within fifty miles of an international
border.  Tex. Loc. Gov't Code Ann. § 232.022 (a) (Vernon Supp. 2000). 
Section 232.030 provides:

	(c) The commissioners court shall adopt regulations setting forth
requirements for:

		* * * 

		(5) electric service and gas service. . . .


Tex. Loc. Gov't Code Ann. § 232.030 (Vernon Supp. 2000).  The parties
dispute the scope of this statute.  This is an issue of first impression. 

	Appellants contend that there is no legislative intent in this provision to
regulate the provision of electrical service to individual residences within
county subdivisions.  They argue that the term "electric service" means,
literally, the service or the electrical power provided by an electric company. 
This, they suggest, means that the county may only "require developers of
subdivisions to assure that electric service or power is available to the
subdivision," and does not permit the county to "regulate the manner in
which private individuals install electrical wiring, outlets and fixtures in private
residences."  

	By contrast, the county contends that it is powerless to provide utility
service because the Legislature has expressly granted that power to public
utilities.  See Tex. Util. Code Ann. §§11.01, 11.002 (Vernon 1999).  The county
suggests, instead, that "the only definition of electric service in section
232.030 can be that of regulating the actual electric service in the building,"
which, it argues, means regulating the installation of electric service.  If the
county can regulate the installation of electric services in individual residences,
it alleges, it follows that the commissioners court can adopt regulations
regarding electric services that include electrical inspections. 

	We agree with the county, in part. 

	Section 232.030 is part of subchapter B of Chapter 232 in the local
government code which governs land use in counties near an international
border.  However, the subchapter "applies only to land that is subdivided into
two or more lots that are intended primarily for residential use in the
jurisdiction of the county."  Tex. Loc. Gov't Code Ann. § 232.022 (b) (Vernon
Supp. 2000).  	

	Examining the legislative findings accompanying the enactment of
section 232.030, it is evident that the Legislature's concern was with ensuring
that adequate and safe basic services, such as electricity, are provided to
"colonias" in impoverished areas, even if those areas are unincorporated.  See
Act of June 16, 1995, 74th Leg., R.S., ch. 979, §1, 1995 Gen. Tex. Laws 4895,
4896 (legislative findings)(now codified as Tex. Local Gov't Code Ann. §
232.021 et seq.). 

	The relevant provision empowers the county to "adopt regulations
setting forth requirements for" accomplishing a number of things, including
"electric service."  The utilities code distinguishes between entities which
provide electrical service and those which regulate the use of those services. 
See Tex. Util. Code Ann. §31.002 (1) (Vernon 1999) ("electric utility" provides
electric service); Tex. Util. Code Ann. §§ 38.002, 38.003 & 38.051 (Vernon
1999) ("regulatory authority" distinguished in power and duties from "electric
utility").  

	By enabling the county to "adopt regulations," the Legislature has made
the county a regulatory authority with regard to electrical service.  In other
words, the Legislature has granted the county "exclusive original jurisdiction"
over the rates, operations, and services of the electric utility in this
circumstance.  See, e.g., Tex. Util. Code Ann. § 32.002 (Vernon 1999)
(extending exclusive original jurisdiction over same to municipalities).  As
such, the county may:

	(1) adopt just and reasonable standards, classifications, rules, or
practices an electric utility must follow in furnishing a service;


	(2)  adopt adequate and reasonable standards for measuring a
condition, including quantity, quality, pressure, and initial voltage,
related to the furnishing of a service;


	(3) adopt reasonable rules for examining, testing, and measuring
a service; and


	(4) adopt or approve reasonable rules, specifications, standards to
ensure the accuracy of equipment, including meters and
instruments, used to measure a service. 


Tex. Util. Code Ann. § 38.002 (Vernon 1999).  The regulatory authority also
has the power to inspect premises to ensure compliance with its regulations. 
See Tex. Util. Code Ann. § 38.051 (Vernon 1999).  Subchapter B permits the
county to impose a fee for the inspection of property to ensure compliance
with the adopted subdivision regulations.  See Tex. Loc. Gov't Code Ann. §
232.0305 (a) (Vernon Supp. 2000). 

Analysis
	We conclude, as a matter of law, that Cameron County has the power
to regulate and inspect the installation of electric wiring in residences and
other buildings in unincorporated, subdivided areas of the county.  Tex. Local
Gov't Code Ann. § 232.030(c)(5) (Vernon 1999).  To the extent the trial court's
judgment refers to the county's power to inspect residential or commercial
buildings to which section 232.030 is applicable, that judgment is correct. 
Neither this court nor the trial court was referred to provisions authorizing
regulation by the county in other unincorporated areas.  As such the county's
authority to regulate in those areas is unresolved.  The trial court's order is
overbroad. 

	Therefore, the judgment of the trial court is AFFIRMED insofar as it
extends to unincorporated, subdivided areas of the county.  We REMAND the 

remainder of this cause to the trial court for further proceedings consistent
with this opinion. 


  
	ROBERT J. SEERDEN, Chief Justice



Publish.

Tex. R. App. P. 47.3.


Opinion delivered and filed

this 20th day of July, 2000.